Citation Nr: 0024013	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  96-32 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to an increased rating for gastroesophageal 
reflux disease with history of peptic ulcer disease, 
currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from November 1943 to February 
1946.

This appeal arises from an October 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that denied entitlement to an 
increased evaluation for gastroesophageal reflux disease 
(GERD) with history of peptic ulcer disease, then rated 10 
percent disabling.  The veteran submitted a notice of 
disagreement (NOD) in June 1996.  The RO issued a statement 
of the case (SOC) in June 1996 and received the veteran's 
substantive appeal in August 1996.  

In an October 1996 rating decision, the RO assigned a 20 
percent rating for GERD with history of peptic ulcer disease 
effective from September 1995.  Inasmuch as a higher 
evaluation is potentially available, and as the issue of an 
increased rating was already in appellate status at the time 
of the October 1996 rating action, the Board will consider 
entitlement to an increased rating for GERD with history of 
peptic ulcer disease for the entire appeal period.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

The veteran testified before an RO hearing officer in October 
1996.

This appeal also arises from a May 1999 RO rating decision 
wherein the RO determined that a claim of entitlement to 
service connection for residuals of an injury to the left 
side of the head was not well grounded.  The veteran 
submitted an NOD in July 1999.  The RO issued an SOC in July 
1999 and received the veteran's substantive appeal in August 
1999.  The veteran appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution of both issues.  

The veteran has recently requested a hearing on the service 
connection issue and another hearing and VA examination in 
conjunction with the increased rating issue.


REMAND

I.  Service Connection

Although the veteran's substantive appeal, submitted in 
August 1999, does not indicate a desire for a hearing on the 
issue of service connection for residuals of a head injury, 
in November 1999, the veteran expressed a desire for such a 
hearing.  Prior to Board adjudication, the veteran should be 
afforded a hearing before an RO hearing officer, as 
requested.  

II.  Increased Rating

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  

Once a claimant has submitted evidence of a well-grounded 
claim, VA is obligated under 38 U.S.C. § 5107(a) to assist 
the claimant in developing the facts pertinent to the claim.  
The veteran requests that he be afforded a VA compensation 
and pension examination to evaluate his service-connected 
GERD with history of peptic ulcer disease.  The Board notes 
that the veteran had not had such examination since February 
1992 and that the current rating is generally based on 
outpatient treatment reports.  These treatment reports do not 
reflect that the claims file was made available to the 
examiner.  The duty to assist includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of the prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Secondly, although the veteran testified before an RO hearing 
officer in October 1996 concerning entitlement to an 
increased rating for his GERD with history of peptic ulcer 
disease, in November 1999 he requested another hearing.  
Prior to Board adjudication, the veteran should be scheduled 
for another hearing on the issue.  

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  The veteran should be scheduled for 
an RO hearing in the normal manner in 
conjunction with his claims for service 
connection for residuals of a head injury 
and for an increased rating for GERD with 
history of peptic ulcer disease.  

2.  The RO should request and associate 
with the claims file any VA treatment 
reports related to GERD and history of 
peptic ulcer disease dated since November 
1999.  If such records are not available, 
the RO should clearly document that fact 
in the claims file.

3.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for an 
appropriate VA evaluation of his service-
connected GERD with history of peptic 
ulcer disease.  The claims file and a 
copy of this remand must be made 
available to the examiner for review in 
connection with this examination.  The 
examiner should review the claims file, 
examine the veteran and provide findings 
that take into account the veteran's 
gastrointestinal complaints.  All 
examination findings along with complete 
rational of opinions and conclusions 
should be set forth in a type written 
report.  

4.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  

5.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

6.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the veteran's claims on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law.  

7.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



_____________________________
J. E. Day
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999). 


